—Appeal by the defen*556dant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered July 6, 1998, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various remarks made by the prosecutor during summation are unpreserved for appellate review, as he failed to raise specific objections to the remarks in question (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818; People v Udzinski, 146 AD2d 245). In any event, the prosecutor’s remarks “were either within the bounds of permissible rhetorical comment afforded counsel during summation, responsive to the defendant’s summation, constituted fair comment on the evidence, or related to matters which were fairly inferable from the evidence” (People v Turner, 214 AD2d 594; see, People v Ashwal, 39 NY2d 105).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., McGinity, Luciano and Feuerstein, JJ., concur.